Dismissed and Memorandum Opinion filed February 9, 2006








Dismissed and Memorandum Opinion filed February 9,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01011-CR
____________
 
MICHAEL CAINE MARTINEZ,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District
Court
Harris County, Texas
Trial Court Cause No.
977,118
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to aggravated sexual
assault of a child on March 26, 2004. 
The trial court deferred adjudication of guilt and placed appellant on
community supervision.  Subsequently, the
State filed a motion to adjudicate guilt. 
Appellant entered a plea of true in exchange for a sentence of fifteen
years in the Texas Department of Criminal Justice and a fine of $500.  The trial court entered a judgment
adjudicating guilt and sentenced appellant in accordance with the agreement. 




The record reflects that as part of the agreement appellant
agreed to waive any right to appeal.  The
agreement is initialed by appellant and his signature appears directly below
the waiver.  Despite having waived the
right to appeal, appellant filed a pro se notice of appeal.
Appellant chose to enter into an agreement that included a
waiver of the right to appeal, he was informed of his right to appeal, and he
knew with certainty the punishment he would receive.  As appellant was fully aware of the consequences
when he waived his right to appeal, it is Anot unfair to expect him to live with
those consequences now.@  Alzarka v. State,
60 S.W.3d 203, 206 (Tex. App.BHouston [14th Dist.] July 26, 2001, pet. granted) (quoting
Mabry v. Johnson, 467 U.S. 504, 104 S. Ct. 2543, 2547-48, 81 L. Ed. 2d 437 
(1984)).  See also Blanco v. State,
18 S.W.3d 218, 219-20 (Tex. Crim. App. 2000); Buck v. State, 45 S.W.3d
275, 278 (Tex. App.CHouston [1st Dist.] 2001, no pet.).  
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
 
 
Judgment rendered and Memorandum
Opinion filed February 9, 2006.
Panel consists of Justices Hudson,
Fowler and Seymore.
Do not publish C Tex.
R. App. P. 47.2(b).